865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter GREEN, Plaintiff-Appellant,v.B.S. MORTON;  R.F. Wilson;  D. Garraghty, Defendants-Appellees.
No. 88-6811.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 9, 1988.Decided:  Jan. 10, 1989.

Walter Green, appellant pro se.
Eric Karl Gould Fiske (Office of the Attorney General), for appellees.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Walter Green appeals from the district court's order denying him relief under either 42 U.S.C. Sec. 1983 or 28 U.S.C. Sec. 2254.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Green v. Morton, C/A No. 88-452-N (E.D.Va. Sept. 20, 1988).  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


2
AFFIRMED.



*
 The defendants below were granted summary judgment on Green's complaint insofar as it could be construed under 42 U.S.C. Sec. 1983.  As an action attacking duration of confinement pursuant to 28 U.S.C. Sec. 2254, the suit was dismissed without prejudice for failing to exhaust state remedies